DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  The claimed subject matter “a metric
to the synthetic image” is objected based upon no antecedence for  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Groot et al. US Pub No. 2007/0046953 in view of paper of Zou, Wendong, “A fast fourier transform algorithm for surface profiler based on scanning white-light interferometry”, 2005 hereafter Wendong.

With respect to claim 1, De Groot teaches an interferometric-spectroscopy metrology tool comprising:
an interferometric microscope (0317, lines 5-6) “microscope objectives” configured to create an interferogram from white light illumination, the microscope having:
a horizontally conveyable reference mirror (fig 4, 215) (0194, col 2 lines 1-3) or a conveyable beam splitter cube (fig 4, 213) (0194, lines 1-4),
a focal lens (fig 4, 211) fixed at a focal distance from a processed wafer (fig 4, 220) (0287, lines 1-2);
a two-dimensional, pixel-array detector “multi-pixel camera” (fig 4, 240) (0193, lines 20); and
a computer (0167 col 1, lines 1-3) configured to apply a Fourier transform on the interferogram (fig 17) so as frequency spectrum “frequency-domain spectrum” associated with each of each corresponding area of the processed wafer.

DeGroot does not teach capturing multiple pixel-specific interferograms and applying a Fourier transform on each of the pixel.

Wendong, in the same field of endeavor as DeGroot of white light interferometers (Wendong title), teaches capturing multiple interferograms at respective pixel locations (abstract, lines 2-3) via a computer (fig 1) and subsequently applying a Fourier transform to the interferograms for 3D surface imaging (pg. 3, ¶ 9).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Wendong’s computer with DeGroot’s pixel-array detector to generate 3D images of a surface for inspection purposes.

With respect to claim 3 according to claim 1, the combination teaches the tool wherein the computer is further configured to apply a metric to the synthetic image (0247 DeGroot).

With respect to claim 5 according to claim 1, the combination teaches the tool wherein the computer is further configured to determine film thickness from the frequency spectrum (0169, lines 10-15 DeGroot).

Allowable Subject Matter
Claims 9 -15 are allowed.  Claims 2,4, & 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:

 As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the computer is further configured to construct a synthetic image of at least one chosen centroid wavelength and respective chosen
bandwidth”, in combination with the rest of the limitations of claim 2.

As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious “overlay metric Region of Investigation (ROI) of the processed wafer, average reflectivity, 3S, contrast, and target asymmetry”, in combination with the rest of the limitations of claim 4.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the computer is further configured to correct an overlay measurement resulting from deviation of the film thickness”, in combination with the rest of the limitations of claim 6.



 As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “pixel-specific, frequency spectrum of the processed wafer; and assigning pixel, grey levels proportional to a chosen pixel, centroid frequency and bandwidth”, in combination with the rest of the limitations of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877